COX, Judge
(concurring in the result):
I agree that a DuBay * hearing should be ordered in this case. The footnote to the lead opinion raises an interesting question. Adoption of a procedural rule is the prerogative of the President by virtue of Article 36(a), Uniform Code of Military Justice, 10 USC § 836(a), which provides:
Pretrial, trial, and post-trial procedures, including modes of proof, for cases arising under this chapter triable in courts-martial, military commissions and other military tribunals, and procedures for courts of inquiry, may be prescribed by the President by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the United States district courts, but which may not be contrary to or inconsistent with this chapter.
Perhaps the Joint-Service Committee on Military Justice might consider how collateral attacks on courts-martial should be litigated.

 United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967).